DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the applicant’s invention combination including: “an electronic cigarette, including an atomizing assembly, a battery assembly, and a box assembly, the atomizing assembly is disposed on the battery assembly, the atomizing assembly includes an e-liquid storage unit and an atomization unit, the atomizing assembly and the battery assembly are disposed in the box assembly, the e-liquid storage unit includes a mouthpiece, a seal ring adapted to seal the mouthpiece, a thread ring, a seal plug, an e-liquid tank, and a tank cover, the atomization unit includes an O-ring, a limit cover, an e-liquid conductive cotton, a heating wire, an insulation ring, and a joint, the battery assembly includes a seal, a support, a first battery cell, a base plate, a first magnet, a cartridge, and a battery cover, the box assembly includes an outer sliding cover, a first screw, an inner sliding cover, a second magnet, a fixed part, a flexible circuit board” is not taught by Liu or suggested other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.